DETAILED ACTION
This is a response to Application # 17/655,210 filed on March 17, 2022 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected for double patenting; claim 19 is rejected under 35 U.S.C. § 101; claims 1-5, 7, 8, 11, 13, 14, 19, and 20 are rejected under 35 U.S.C. § 102(a)(2); and claims 6, 9, 10, 12, and 15-18 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement filed August 5, 2022 complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.  

The information disclosure statement filed March 17, 2022 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because it was not properly signed. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing elements will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. § 1.97(e).  See MPEP § 609.05(a).
It should be noted that each of the references included in the IDS filed March 17, 2022 was previously cited in the parent application 16/608,372. Therefore, the examiner has included these references on the Notice of References Cited included herewith and, therefore, no correction is necessary.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. §§ 120, 121, or 365(c) is acknowledged. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
The present claims frequently refer to a “template.” It is the examiner’s duty to give claims “their broadest reasonable interpretation consistent with the specification.” See MPEP § 2111, citing Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) (emphasis added). It is especially important in the present case to interpret the term “template” in a manner consistent with the specification because, even within the art document processing, the term “template” is subject to a wide variety of meanings. Here, the present specification describes a template as something “indicating how to process user input data in one or more text input fields of the application displayed on the UI.” (Spec. ¶ 38). Therefore, anything in the art consistent with this definition shall be deemed a “template.”

Claim 3 recites a method claim including the limitation “wherein generation of the prompt is performed in response to validating the one or more user input values using the at least one template.” (Emphasis added). The broadest reasonable interpretation of this limitation does not require the generation of the prompt to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735) at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional).

Claim 4 recites a method claim including the limitation “wherein generation of the prompt is performed only upon a determination that the one or more user input values are valid, wherein the one or more user input values are determined to be valid based on the at least one template in response to each of a plurality of user input actions.” (Emphasis added). The broadest reasonable interpretation of this limitation does not require either the generation of the prompt or the determination of validity to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735) at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional). See, e.g., Ex parte Sheinfeld Appeal No. 2018-007091 (PTAB 2019) at *13; Ex Parte Vdovjak 2018-007087 (PTAB 2019) at 18; Ex parte Ionescu 2018-002662 (PTAB 2018) at *4; Ex parte Shier 2017-011168 (PTAB 2019) at *23; and Ex parte Blight 2017-006004 (PTAB 2018) at *12 (supporting the interpretation that “upon” limitations are conditional).

Claim 7 recites a method claim including the limitation “wherein transmitting the response comprising the at least one template enables determination of a value for each value holder of the plurality of value holders by applying a corresponding transformation to at least one of the one or more user input values.” (Emphasis added). This appears to be a statement of the intended use of the response, without affirmatively requiring the determination of a value for each value holder to occur. “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 

Claim 11 recites a method claim including the limitation “wherein the request is transmitted from the user device in response to an initiation of the application.” (Emphasis added). The broadest reasonable interpretation of this limitation does not require the transmission of the request to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735) at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional).

Claim 12 recites a method claim including the limitation “wherein the request is transmitted from the user device in response to a selection of a text input field of the application.” (Emphasis added). The broadest reasonable interpretation of this limitation does not require the transmission of the request to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735) at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional).

Claim 15 recites a method claim including the limitation “wherein generation of the prompt is performed only upon a determination that a data set corresponding to the one or more user input values is not already stored by the remote provider.” (Emphasis added). The broadest reasonable interpretation of this limitation does not require the generation of the prompt to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Sheinfeld Appeal No. 2018-007091 (PTAB 2019) at *13; Ex Parte Vdovjak 2018-007087 (PTAB 2019) at 18; Ex parte Ionescu 2018-002662 (PTAB 2018) at *4; Ex parte Shier 2017-011168 (PTAB 2019) at *23; and Ex parte Blight 2017-006004 (PTAB 2018) at *12 (supporting the interpretation that “upon” limitations are conditional).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,314,933. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim in the present application is anticipated by a claim limitation of the parent U.S. Patent No. 11,314,933.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claim 19, it recites a “computing device” configured to perform a series of steps. The Specification does not expressly define the term “computing device,” and the plain and ordinary meaning of this term includes virtual devices, such as virtual servers, that are implemented entirely in software. 
Accordingly, the recited “computing device” is computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 11, 13, 14, 19, and 20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Haider, US Patent 10,942, 959 (hereinafter Haider).

Regarding claim 1, Haider discloses a method comprising “receiving, from a user device by a remote provider, a request for at least one template for use with an application, wherein the request comprises a subset of content displayed on a user interface (UI) of the user device” (Haider col. 11, ll. 28-53) where at step 406, the central system 106 (i.e., a remote provider) identifies the information requested that comprises the form fields that should be filled (i.e., a subset of content displayed on the UI of the device), and this information must be received in order to be processed by the central system 106.
Additionally, Haider discloses “determining, based on the request comprising the subset of content displayed on the UI of the user device, the at least one template” (Haider col, 12, ll. 6-57) by determining the values that correspond to the fields, which constitute templates because the indicate how to process user input data in the requested text fields of the UI.
Finally, Haider discloses “wherein a prompt to authorize transmission of one or more user input values from the user device to the remote provider is to be customized based on the at least one template; and transmitting, to the user device by the remote provider, a response comprising the at least one template to enable generation of the prompt” (Haider col. 10, ll. 34-46 and Fig. 6, element 618, see also col. 13, ll. 16-31) by generating a prompt that is customized based on the template because it shows the determined values for the fields and is generated on the user device, meaning it must be transmitted.

Regarding claim 2, Haider discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Haider discloses “after transmitting the response, receiving, from the user device by the remote provider, the one or more user input values.” (Haider col. 10, ll. 34-46).

Regarding claim 3, Haider discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Haider discloses “wherein generation of the prompt is performed in response to validating the one or more user input values using the at least one template” (Haider col. 12, ll. 20-57) by matching the data to the field, which is a form of validation because the system recognizes that the user input is an exact match.

Regarding claim 4, Haider discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Haider discloses “wherein generation of the prompt is performed only upon a determination that the one or more user input values are valid, wherein the one or more user input values are determined to be valid based on the at least one template in response to each of a plurality of user input actions” (Haider col. 12, ll. 20-57) where the validation requires an exact match (i.e., only upon determination that the values are valid).

Regarding claim 5, Haider discloses the limitations contained in parent claim 4 for the reasons discussed above. In addition, Haider discloses “wherein each of the plurality of user input actions comprises entry of a text character into a text input field” (Haider col. 10, ll. 34-36) by populating the fields with the data based on the user’s selection, making the text input “user input actions.”

Regarding claim 7, Haider discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Haider discloses “wherein the response comprises a layout of a plurality of value holders and a corresponding plurality of transformations” (Haider col. 10, ll. 34-46) where the response includes the fields and, in some cases, a plurality of potential responses. Further, Haider discloses “wherein transmitting the response comprising the at least one template enables determination of a value for each value holder of the plurality of value holders by applying a corresponding transformation to at least one of the one or more user input values” (Haider col. 10, ll. 34-46) where transmitting the responses enables the user to select a value for each value holder that has multiple options. Finally, Haider discloses “wherein the prompt comprises the determined value for each value holder in the layout.” (Haider col. 10, ll. 34-46 and Fig. 6, element 618, see also col. 13, ll. 16-31).

Regarding claim 8, Haider discloses the limitations contained in parent claim 7 for the reasons discussed above. In addition, Haider discloses “wherein the layout comprises a string template” (Haider col. 11, ll. 28-53) by giving an example of the template being a string value such a name, making it a string template.

Regarding claim 11, Haider discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Haider discloses “wherein the request is transmitted from the user device in response to an initiation of the application” (Haider col. 5, ll. 43-53) because when implemented as an application, the application must be initiated in order to operate and, therefore, in order to transmit a request.

Regarding claim 13, Haider discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Haider discloses “wherein the request comprises metadata associated with one or more text input fields” (Haider col. 11, l. 54-col. 12, l. 5) by describing a variety of metadata options that may be used with the request.

Regarding claim 14, Haider discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Haider discloses “wherein the method is executed each time the application is initiated at the user device” (Haider col. 10, ll. 34-46 and 56-67) where the independent application is invoked every time the user clicks the link icon.

Regarding claim 19, it merely recites a computing device for performing the method of claim 1. The device comprises computer software modules for performing the various functions. Haider comprises computer software modules for performing the same functions. Thus, claim 19 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 20, it merely recites a non-transitory computer readable medium for performing the method of claim 1. The medium comprises computer software modules for performing the various functions. Haider comprises computer software modules for performing the same functions. Thus, claim 20 is rejected using the same rationale set forth in the above rejection for claim 1.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Haider in view of Muthusrinivasan et al., US Patent 8,561,185 (hereinafter Muthusrinivasan).

Regarding claim 6, Haider discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Haider does not appear to explicitly disclose “wherein the at least one template comprises at least one regular expression.”
However, Muthusrinivasan discloses a personally identifiable information template based autofill method including the step “wherein the at least one template comprises at least one regular expression.” (Muthusrinivasan col. 3, ll. 4-18). 
Haider and Muthusrinivasan are analogous art because they are from the “same field of endeavor,” namely that of personally identifiable information processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Haider and Muthusrinivasan before him or her to modify the template of Haider to include the regular expression of Muthusrinivasan.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Haider teaches the “base device” for using templates when processing data fields. Further, Muthusrinivasan teaches the “known technique” of including regular expressions in templates that is applicable to the base device of Haider. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 9, 10, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Haider in view of Van Os et al., US Publication 2015/0348029 (hereinafter Van Os).

Regarding claim 9, Haider discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Haider does not appear to explicitly disclose “wherein the at least one template comprises a mapping between a plurality of values and a corresponding plurality of images, wherein the prompt includes an image determined based on the mapping and the one or more user input values.”
However, Van Os discloses “wherein the at least one template comprises a mapping between a plurality of values and a corresponding plurality of images, wherein the prompt includes an image determined based on the mapping and the one or more user input values” (Van Os ¶¶ 191-192, 414, and Fig. 5E) where an image of the particular credit card is mapped to the input information.
Haider and Van Os are analogous art because they are from the “same field of endeavor,” namely that of form fields. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Haider and Van Os before him or her to modify the form filling of Haider to include the mappings of Van Os.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Haider teaches the “base device” for prompting a user to enter data into form fields. Further, Van Os teaches the “known technique” mapping values to data that is applicable to the base device of Haider. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 10, Haider discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Haider does not appear to explicitly disclose “wherein the at least one template comprises a partial value mask, wherein the prompt includes a value determined based on applying the partial value mask to one of the one or more user input values.” 
However, Van Os discloses “wherein the at least one template comprises a partial value mask, wherein the prompt includes a value determined based on applying the partial value mask to one of the one or more user input values” (Van Os ¶ 199 and Fig. 5F) where the template partially masks the phone number and email address using the character ‘x.’
Haider and Van Os are analogous art because they are from the “same field of endeavor,” namely that of form fields. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Haider and Van Os before him or her to modify the form filling of Haider to include the value masks of Van Os.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Haider teaches the “base device” for prompting a user to enter data into form fields. Further, Van Os teaches the “known technique” of using value masks that is applicable to the base device of Haider. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 12, Haider discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Haider does not appear to explicitly disclose “wherein the request is transmitted from the user device in response to a selection of a text input field of the application.”
However, Van Os discloses “wherein the request is transmitted from the user device in response to a selection of a text input field of the application” (Van Os ¶¶ 340, 486) by indicating that the request for the merchant template is in response to a user navigating to the merchant’s website through a web browser, which one of ordinary skill in the art would recognize is done in response to entering a URL (i.e., text) in an address bar field of the web browser.
Haider and Van Os are analogous art because they are from the “same field of endeavor,” namely that of form fields. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Haider and Van Os before him or her to modify the form filling of Haider to include the transmission response of Van Os.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Haider teaches the “base device” for prompting a user to enter data into form fields. Further, Van Os teaches the “known technique” for transmitting the request in response to the selection of a text input field that is applicable to the base device of Haider. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Haider in view of Selig, US Patent 9,842,097 (hereinafter Selig).

Regarding claim 15, Haider discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Haider does not appear to explicitly disclose “wherein generation of the prompt is performed only upon a determination that a data set corresponding to the one or more user input values is not already stored by the remote provider.”
However, Selig discloses an form filling method including the step of “wherein generation of the prompt is performed only upon a determination that a data set corresponding to the one or more user input values is not already stored by the remote provider” (Selig col. 12, ll. 42-58 and Fig. 6) by prompting the user to templatize the information, which only occurs after the user has determined that the template is not already stored, otherwise the user would only be creating a duplicate template.
Haider and Selig are analogous art because they are from the “same field of endeavor,” namely that of form filling.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Haider and Selig before him or her to modify the prompt of Haider to include the determination that the data set exists of Selig.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Haider teaches the “base device” for requesting a document template for the purposes of form filling. Further, Selig teaches the “known technique” of including a determination that the data set already exists that is applicable to the base device of Haider. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 16, the combination of Haider and Selig discloses the limitations contained in parent claim 15 for the reasons discussed above. In addition, the combination of Haider and Selig discloses “transmitting, to the user device by the remote provider, a list of data sets, wherein the determination that the data set corresponding to the one or more user input values is already stored by the remote provider is based on the list of data sets.” (Haider col. 10, ll. 34-46).

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Haider in view of How to secure your passwords with LastPass; March 22, 2014; gettingthingstech.com; Pages 1-13 (hereinafter LastPass).

Regarding claim 17, Haider discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Haider does not appear to explicitly disclose “wherein the prompt comprises an identifier of the remote provider.”
However, LastPass discloses a personally identifiable information filling method including “wherein the prompt comprises an identifier of the remote provider” (LastPass 3) by disclosing an image of the form fill service including the LastPass logo, which is their identifier.
Haider and LastPass are analogous art because they are from the “same field of endeavor,” namely that of autofill methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Haider and LastPass before him or her to modify the prompt of Haider to include the identifier of LastPass.
The motivation for doing so would have been a mere aesthetic design choice.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Haider in view of Semlani, US Publication 2018/0365334 (hereinafter Semlani).

Regarding claim 18, Haider discloses the limitations contained in parent claim 1 for the reasons discussed above. Although Haider is data-agnostic and the data can, thus, be any information, it does not appear to explicitly disclose “wherein the subset of content displayed on the UI of the user device excludes user-specific information.”
However, Semlani discloses a method comprising determining a subset of content displayed by an application on a user interface (UI) of a user device “wherein the subset of content displayed on the UI of the user device excludes user-specific information” (Semlani ¶ 55) where the content parser determines a subset of the content containing potential leads, which are not (i.e., excludes) user-specific information.
Haider and Semlani are analogous art because they are from the “same field of endeavor,” namely that of form field filling. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Haider and Semlani before him or her to modify the data of Haider to exclude the user-specification data of Semlani.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Haider teaches the “base device” for filling form data. Further, Semlani teaches the “known technique” for excluding user-specific data that is applicable to the base device of Haider. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Walters et al., US Patent 11,127,073, System and method for filling form fields.

Additionally, the following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure because it was previously cited in parent application 16/608,372:
Havens et al., US Publication 2019/0340201 
Isreal et al., US Publication 2007/0143241 
Kopasz et al., US Publication 2013/0111217 
Matsuzawa, US Publication 2010/0040286 
Desai et al., US Publication 2013/0268437 
Terry et al., US Publication 2019/0286711 
Rautenbach et al., US Publication 2013/0276103 
Feijoo et al., US Publication 2018/0295135 
Nhan et al., US Publication 2016/0231915 
Hatter et al., US Publication 2012/0036081 
Coon, US Publication 2013/0104022 
Chang, US Publication 2009/0183117 
Cronin et al., US Publication 2018/0358113 
Kirsch, US Publication 2013/0198598 
Kanzaki et al., US Publication 2009/0094508 
Bhatia et al., US Publication 2015/0205776 
Magyar et al., US Publication 2019/0020646 
Noland et al., US Publication 2017/0132200 
Blake et al., US Publication 2006/0184539 
Anka, US Publication 2010/0241736 
Barday, US Publication 2017/0287035 
Van Prooijen et al., US Publication 2020/0259825
Mardikar et al., US Publication 2017/0083694 
Lymer et al., US Publication 2014/0258828 
Sanjar et al., US Publication 2006/0271581 
Smirnoff et al., US Patent 10,187,363 
Wong et al., US Patent 10,846,694 
Mahamood, US Patent 10,664,558 
Thapilyal et al., US Patent US 10,896,385 
Trivedi et al., US Patent 10,169,321 
Wong et al., US Patent 9,842,097 
Simons, US Patent RE45371 
Djabarov, US Patent 8,214,362 
Cotterill, US Patent 10,484,384 B2
US 9972005 B2
Wang et al., US Patent 10,796,084 
Plow et al., US Patent 9,292,484 
Yang et al., US Publication 2016/0294748 
Meschkat, US Patent 10,776,571 
O’Neil et al., US Patent 5,987,440 
Chernov et al., US Patent 10,839,147
Kim, US Patent 8,751,535 
Kumar et al., US Publication 2018/0121881 
Glommen et al., US Publication 9,753,898 
Skye Hudson; Blur Can Hide Your Credit Cards, Emails, And More; Feb. 23, 2016; Makeuseof.com; pp. 1-23.
Regular Expression; Aug. 19, 2013; Techterms.com; p. 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176